Raney, C. J.
(Taylor, J., concurring):
The testimony not only fails to prove that the alteration of the school order No. 388, described in the indictment, is in the handwriting of the prisoner, or to otherwise show directly that he altered it, or procured, or assisted in, or was present at, the alteration thereof, but it does not in any way connect the prisoner with the order after it had been altered. The order is not shown to have been passed or uttered by him in a forged condition, or to have ever been in his possession in that, condition. The above observations, we may remark, are also equally true of the testimony as to the order No. 378. Treating as true the testimony of Mrs. Morrison, that the prisoner did not deliver the order No.. 388 to her, and as false the contrary statement of Lula Carter, and of the prisoner, all of which it must be assumed the jury concluded, we still fail to find evidence to sustain the verdict. Not only is it not shown that the order was never in his possession in its altered condition, and that he never had any connection with it in that condition, but it is affirmatively shown by the uncontradicted' testimony of a State witness that the order was paid, in its forged condition, to some one else than the prisoner. It can not be inferred from the mere fact that the prisoner had the order in *437its honest condition, either that it was changed before-it went into the. hands. of .the party to whom it was paid, or that the prisoner was a party to such an alteration ; nor is the possession of a forged order by one person, and the payment thereof- to that person, evi- • dence that a person in whose possession the-order in its legal condition is shown to have previously been, altered such order, or was a party to such alteration ;• nor is the fact that Smith was willing to take the warrant instead of money when such warrant was at a discount, or it and the above facts, evidence sufficient to establish his connection with the alteration of the order. The same insufficiency attaches to the fact that the • prisoner stated at the meeting of the school board that ■ Williams had not given him the warrant numbered 388 (a fact of which Williams’ memory also seems to have been doubtful at one time subsequently). Here there is nothing to show at what exact time before the presentation of the warrant for payment it was altered, nor anything that connects the defendant with that alteration. This connection can not be assumed, nor can a time of alteration sufficiently prior to such presentation to connect Smith with the alteration ; they must be proved, and proved beyond a reasonable doubt, 'either directly or by circumstances inconsistent with any other reasonable hypothesis shown by the testimony. Wharton’s Criminal Evidence, secs. 1, 2 ; Greenleaf’s Evidence, vol. 1, secs. 13, 13a; Commonwealth vs. Costley, 118 Mass., 1; State vs. Porter, 34 Iowa, 131.
*438Circumstances may often be sufficient to excite suspicion without establishing guilt; 8 Am. & Eng. Ency. of Law, 540 ; and we do not say that there are not circumstances of such suspicion shown by this record, but when the State shows, as it does here, that the-forged instrument was in the hands of, and was paid to, some other person than the accused, but fails to-connect the accused with the act of forgery, or with the instrument in its altered condition, or with the-proceeds thereof, or even with the person to whom it was paid, we do not think that the circumstances of suspicion shown by this record are sufficient to estab- ' lish guilt within the rule of law (as it is laid down by us in this opinion,) and where the testimony connects the defendant with the paper only in its honest condition.
The testimony, in our judgment, entirely fails to prove the guilt of the prisoner beyond a reasonable doubt, and can not be said to establish his guilt to the exclusion of any other reasonable hypothesis shown by the proofs. State vs. Morgan, 2 Dev. & Bat., 348, and Perkins vs. Commonwealth, 7 Gratt., 651, are not inconsistent with this conclusion.
For these reasons we think the judgment should be reversed and a new trial granted. It is ordered accordingly.